Title: To Alexander Hamilton from James McHenry, 2 July 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department 2d. July, 1799—
          
          A Complaint grounded on the inclosed original papers, was yesterday made to me, against Captain White of the 11th. Regiment, who has been recruiting at Dover in the State of Delaware.
          The papers inclosed are, 1st. A Statement of circumstances, respecting the conduct of Captain White, relative to certain enlistments, which if they can be substantiated, would seem to involve the character of that Officer in a high degree, 2d. A Note from the Captain to David Lauk, dated the 17th. June ulto. 3d. One of the same date, to William Waller. 4th. One of same date to David Hazzard.
          As I was informed Captain White was in Philadelphia, I required his attendance at the office, explained the nature of the Complaint against him, and produced his Note’s, which he acknowleged to be in his handwriting. The substance of his explanation was, that he only meant by the Note’s enclosed, and by the Obligation which he also acknowleged to have taken in three hundred dollars, from the men, to secure their return to the Company, knowing that as they were sworn, he had himself no authority to discharge them.
          This proceedure of Captain White’s, appears to me, to deserve, an immediate investigation. You will please therefore, to take such order in the case, as may appear to you, best suited, to its nature, and the honor of the service—
          I am Sir with great respect your obedient humble servant
          
            James McHenry
          
          Major General Alexander Hamilton
        